Exhibit 10.2

ACI WORLDWIDE, INC.

Supplemental Nonqualified Stock Option Agreement – Employee

2005 Equity and Performance Incentive Plan

(Amended by the Stockholders on June 14, 2012 and further revised to reflect the
3 for 1

stock split effective July 10, 2014)

This Supplemental Stock Option Agreement (the “Option Agreement”) is made as of
the effective date set forth in Schedule A hereto (the “Effective Date”), by and
between ACI Worldwide, Inc., a Delaware corporation (the “Corporation”), and the
individual identified in Schedule A hereto, an employee of the Corporation or
its Subsidiaries (the “Optionee”).

WHEREAS, the Board of Directors of the Corporation has duly adopted, and the
stockholders of the Corporation have approved, the 2005 Equity and Performance
Incentive Plan, as amended (the “Plan”), which Plan authorizes the Corporation
to grant to eligible individuals options for the purchase of shares of the
Corporation’s Common Stock (the “Stock”); and

WHEREAS, the Board of Directors of the Corporation has determined that it is
desirable and in the best interests of the Corporation and its stockholders to
grant the Optionee an option to purchase a certain number of shares of Stock, in
order to provide the Optionee with an incentive to advance the interests of the
Corporation, all according to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

 

1. GRANT OF NON-QUALIFIED STOCK OPTION

Subject to the terms of the Plan, the Corporation hereby grants to the Optionee
the right and option (the “Option”) to purchase from the Corporation, on the
terms and subject to the conditions set forth in this Option Agreement, the
number of shares of Stock (the “Option Shares”) set forth in Schedule A. The
Date of Grant of this Option is the Effective Date (defined above). This Option
shall not constitute an incentive stock option within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2. TERMS OF PLAN

The Option granted pursuant to this Option Agreement is granted subject to the
terms and conditions set forth in the Plan, a copy of which has been delivered
to the Optionee. All terms and conditions of the Plan, as may be amended from
time to time, are hereby incorporated into this Option Agreement by reference
and shall be deemed to be a part of this Option Agreement, without regard to
whether such terms and conditions (including, for example, provisions relating
to certain changes in capitalization of the Corporation) are otherwise set forth
in this Option Agreement. In the event that there is any inconsistency between
the provisions of this Option Agreement and of the Plan, the provisions of the
Plan shall govern. Capitalized terms used herein that are not otherwise defined
shall have the meaning ascribed to them in the Plan.



--------------------------------------------------------------------------------

3. EXERCISE PRICE

The exercise price for the shares of Stock subject to the Option granted by this
Option Agreement is the price per share set forth in Schedule A (the “Exercise
Price”).

 

4. EXERCISE OF OPTION

Subject to the provisions of the Plan and subject to the earlier expiration or
termination of this Option in accordance with its terms, the Option granted
pursuant to this Option Agreement shall be exercisable only as follows:

 

  4.1. Time of Exercise of Option

 

  4.1.1. First Tranche. The Option shall become exercisable, if at all, with
respect to one-third of the Option Shares (the “First Tranche Options”) upon
satisfaction of both of the following criteria: (i) Optionee’s continued
employment by the Corporation or any of its Subsidiaries as of the third
anniversary of the Date of Grant, and (ii) subject to the Optionee’s continued
employment by the Corporation or any of its Subsidiaries on such date, the first
date, which must be on or before the fifth anniversary of the Date of Grant,
that the closing price per share of Stock on the NASDAQ Global Select Stock
Market has met or exceeded 133% of the Exercise Price for at least 20
consecutive trading days (the “First Tranche Share Price Component”). The First
Tranche Options shall not become exercisable if the First Tranche Share Price
Component is not satisfied on or before the fifth anniversary of the Date of
Grant.

 

  4.1.2. Second Tranche. The Option shall become exercisable, if at all, with
respect to one-third of the Option Shares (the “Second Tranche Options”) upon
satisfaction of both of the following criteria: (i) Optionee’s continued
employment by the Corporation or any of its Subsidiaries as of the fourth
anniversary of the Date of Grant, and (ii) subject to the Optionee’s continued
employment by the Corporation or any of its Subsidiaries on such date, the first
date, which must be on or before the fifth anniversary of the Date of Grant,
that the closing price per share of Stock on the NASDAQ Global Select Stock
Market has met or exceeded 167% of the Exercise Price for at least 20
consecutive trading days (the “Second Tranche Share Price Component”). The
Second Tranche Options shall not become exercisable if the Second Tranche Share
Price Component is not satisfied on or before the fifth anniversary of the Date
of Grant.

 

  4.1.3.

Third Tranche. The Option shall become exercisable, if at all, with respect to
one-third of the Option Shares (the “Third Tranche Options”) upon satisfaction
of both of the following criteria prior to the expiration of the Option:
(i) Optionee’s continued employment by the Corporation or any of its
Subsidiaries as of the fifth anniversary of the Date of Grant, and (ii) subject
to the Optionee’s continued employment by the Corporation or any of its
Subsidiaries on such date, the first date which must be on or before the fifth
anniversary of the Date of Grant, that the closing price per share of Stock on
the NASDAQ Global Select Stock Market



--------------------------------------------------------------------------------

  has met or exceeded 200% of the Exercise Price for at least 20 consecutive
trading days (the “Third Tranche Share Price Component”). The Third Tranche
Options shall not become exercisable if the Third Tranche Share Price Component
is not satisfied on or before the fifth anniversary of the Date of Grant.

 

  4.2. Limitations

The portion of the Option that has not become exercisable as of the date of the
Optionee’s termination of employment with the Corporation or any of its
Subsidiaries for any reason shall automatically terminate as of the date of the
Optionee’s termination of employment with the Corporation or its Subsidiaries
and shall not become exercisable after such termination. To the extent the
Option is exercisable, it may be exercised, in whole or in part; provided, that
no single exercise of the Option shall be for less than 100 shares, unless at
the time of the exercise, the maximum number of shares available for purchase
under this Option is less than 100 shares. In no event shall the Option be
exercised for a fractional share.

 

  4.3. Termination of Option

This Agreement and the Option granted hereby shall terminate automatically and
without further notice on the earliest of the following dates:

 

  4.3.1. 90 calendar days from the date of the Optionee’s termination of
employment with the Corporation or a Subsidiary for any reason other than death
or Disability (as defined below);

 

  4.3.2. one year after the Optionee’s permanent and total disability as defined
in Section 22(e)(3) of the Code (“Disability”);

 

  4.3.3. one year after the Optionee’s death, if such death occurs (i) while the
Optionee is employed by the Corporation or a Subsidiary, (ii) within the 90-day
period following the Optionee’s termination of employment for any reason other
than Disability; or (iii) within the one-year period following the Optionee’s
termination of employment by reason of the Optionee’s Disability; or

 

  4.3.4. ten years from the Date of Grant.

The Corporation shall have the authority to determine the date an Optionee
ceases to be an employee by reason of Disability. In the case of death, the
Option may be exercised by the executor or administrator of the Optionee’s
estate or by any person or persons who shall have acquired the Option directly
from the Optionee by bequest or inheritance. The Optionee shall be deemed to be
an employee of the Corporation or any Subsidiary if on a leave of absence
approved by the Board of Directors of the Corporation and the continuous
employment of the Optionee with the Corporation or any of its Subsidiaries will
not be deemed to have been interrupted, and the Optionee shall not be deemed to
have ceased to be an employee of the Corporation or its Subsidiaries, by reason
of the transfer of the Optionee’s employment among the Corporation and its
Subsidiaries.



--------------------------------------------------------------------------------

  4.4. Limitations on Exercise of Option

In no event may the Option be exercised, in whole or in part, after the
occurrence of an event which results in termination of the Option, as set forth
in Section 4.3 above. The Option shall not be exercisable if and to the extent
the Corporation determines such exercise or method of exercise would violate
applicable securities laws, the rules and regulations of any securities exchange
or quotation system on which the Stock is listed, or the Corporation’s policies
and procedures.

 

  4.5. Method of Exercise of Option

 

  4.5.1. To the extent then exercisable, the Option may be exercised in whole or
in part by written notice to the Corporation stating the number of shares for
which the Option is being exercised and the intended manner of payment. The date
of such notice shall be the exercise date. Payment equal to the aggregate
Exercise Price of the shares shall be payable (i) in cash in the form of
currency or check or other cash equivalent acceptable to the Corporation,
(ii) by actual or constructive transfer to the Corporation of nonforfeitable,
outstanding shares of Stock that have been owned by the Optionee for at least
six months prior to the date of exercise, (iii) by any combination of the
foregoing methods of payment or (iv) in accordance with such other method or
manner as set forth below.

(A) Cash Exercise (to exercise and retain the Option Shares): Subject to the
terms and conditions of this Option Agreement and the Plan, the Option may be
exercised by delivering written notice of exercise to the Corporation, at its
principal office, addressed to the attention of Stock Plan Administration, or to
the agent/broker designated by the Corporation, which notice shall specify the
number of shares for which the Option is being exercised, and shall be
accompanied by payment in full of the Exercise Price of the shares for which the
Option is being exercised plus the full amount of all applicable withholding
taxes due on the Option exercise. Payment of the Exercise Price for the shares
of Stock purchased pursuant to the exercise of the Option shall be made either
in cash or by certified check payable to the order of the Corporation. If the
person exercising the Option is not the Optionee, such person shall also deliver
with the notice of exercise appropriate proof of his or her right to exercise
the Option, as the Corporation may require in its sole discretion. Promptly
after exercise of the Option as provided for above, the Corporation shall
deliver to the person exercising the Option a certificate or certificates for
the shares of Stock being purchased.

(B) Same-Day-Sale Exercise (to exercise and immediately sell all the Option
Shares): Subject to the terms and conditions of this Option Agreement and the
Plan, the Option may be exercised by delivering written notice of exercise to
the agent/broker designated by the Corporation, which notice shall specify the
number of shares for which the Option is being exercised and irrevocable
instructions to promptly (1) sell all of the shares of Stock to be issued upon
exercise and (2) remit to the Corporation the portion of the sale proceeds
sufficient to pay the Exercise Price for the shares of Stock purchased pursuant
to



--------------------------------------------------------------------------------

the exercise of the Option and all applicable taxes due on the Option exercise.
The agent/broker shall request issuance of the shares and immediately and
concurrently sell the shares on the Optionee’s behalf. Payment of the Exercise
Price for the shares of Stock purchased pursuant to the exercise of the Option,
any brokerage fees, transfer fees, and all applicable taxes due on the Option
exercise, shall be deducted from the proceeds of the sale of the shares. If the
person exercising the Option is not the Optionee, such person shall also deliver
with the notice of exercise appropriate proof of his or her right to exercise
the Option, as the Corporation may require in its sole discretion. Promptly
after exercise of the Option as provided for above, the agent/broker shall
deliver to the person exercising the Option the net proceeds from the sale of
the shares of Stock being exercised and sold.

(C) Sell-to-Cover Exercise (to exercise and immediately sell a portion of the
Option Shares): Subject to the terms and conditions of this Option Agreement and
the Plan, the Option may be exercised by delivering written notice of exercise
to the agent/broker designated by the Corporation, which notice shall specify
the number of shares for which the Option is being exercised and irrevocable
instructions to promptly (1) sell the portion (which must be a whole number) of
the shares of Stock to be issued upon exercise sufficient to generate proceeds
to pay the Exercise Price for the shares of Stock purchased pursuant to the
exercise of the Option, any brokerage or transfer fees, and all applicable taxes
due on the Option exercise (collectively the “Exercise Costs”) and (2) remit to
the Corporation a sufficient portion of the sale proceeds to pay the Exercise
Price for the shares of Stock purchased pursuant to the exercise of the Option
and all applicable taxes due on the Option exercise. The agent/broker shall
request issuance of the shares and immediately and concurrently sell on the
Optionee’s behalf only such number of the Shares as is required to generate
proceeds sufficient to pay the Exercise Costs. Promptly after exercise of the
Option as provided for above, the Corporation shall deliver to the person
exercising the Option a certificate for the shares of Stock issued upon exercise
which are not sold to pay the Exercise Costs. Promptly after exercise of the
Option as provided for above, the agent/broker shall deliver to the person
exercising the Option any net proceeds from the sale of the Shares in excess of
the Exercise Costs. If the person exercising the Option is not the Optionee,
such person shall also deliver with the notice of exercise appropriate proof of
his or her right to exercise the Option, as the Corporation may require in its
sole discretion.

 

  4.5.2. As soon as practicable upon the Corporation’s receipt of the Optionee’s
notice of exercise and payment, the Corporation shall direct the due issuance of
the shares so purchased.

 

  4.5.3. As a further condition precedent to the exercise of this Option in
whole or in part, the Optionee shall comply with all regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the shares of Stock and in connection therewith shall execute
any documents which the Board shall in its sole discretion deem necessary or
advisable.



--------------------------------------------------------------------------------

  4.6 Forfeiture and Right to Recoupment.

Notwithstanding anything contained herein to the contrary, by accepting this
Option, Optionee understands and agrees that if (a) the Corporation is required
to restate its consolidated financial statements because of material
noncompliance due to irregularities with the federal securities laws, which
restatement is due, in whole or in part, to the misconduct of Optionee, or
(b) it is determined that the Optionee has otherwise engaged in misconduct
(whether or not such misconduct is discovered by the Corporation prior to the
termination of Optionee’s employment), the Board of Directors or a committee
thereof (in each case, the “Board”) may take such action with respect to the
Option as the Board, in its sole discretion, deems necessary or appropriate and
in the best interest of the Corporation and its stockholders. Such action may
include, without limitation, causing the forfeiture or cancellation of the
unvested and/or vested portion of the Option and the recoupment of any proceeds
from the exercise or vesting of the Option and/or the sale of Option Shares
issued pursuant to this Agreement. For purposes of this Section 4.6,
“misconduct” shall mean a deliberate act or acts of dishonesty or misconduct
which either (i) were intended to result in substantial personal enrichment to
the Optionee at the expense of the Corporation or (ii) have a material adverse
effect on the Corporation. Any determination hereunder, including with respect
to Optionee’s misconduct, shall be made by the Board in its sole discretion.
Notwithstanding any provisions herein to the contrary, Optionee expressly
acknowledges and agrees that the rights of the Board set forth in this
Section 4.6 shall continue after Optionee’s employment with the Corporation is
terminated, whether termination is voluntary or involuntary, with or without
cause, and shall be in addition to every other right or remedy at law or in
equity that may otherwise be available to the Corporation.

 

5. TRANSFERABILITY OF OPTIONS

During the lifetime of an Optionee, only such Optionee (or, in the event of
legal incapacity or incompetency, the Optionee’s guardian or legal
representative) may exercise the Option. No Option shall be assignable or
transferable by the Optionee to whom it is granted, other than by will or the
laws of descent and distribution.

 

6. COMPLIANCE WITH LAW

The Corporation shall make reasonable efforts to comply with all applicable
federal and state securities laws; provided, however, that notwithstanding any
other provision of this Option Agreement, the Option shall not be exercisable if
the exercise thereof would result in a violation of any such law.

 

7. RIGHTS AS STOCKHOLDER

Neither the Optionee nor any executor, administrator, distributee or legatee of
the Optionee’s estate shall be, or have any of the rights or privileges of, a
stockholder of the Corporation in respect of any shares of Stock issuable
hereunder unless and until such shares have been fully paid and certificates
representing such shares have been endorsed, transferred and delivered, and the
name of the Optionee (or of such personal representative, administrator,
distributee or legatee of the Optionee’s estate) has been entered as the
stockholder of record on the books of the Corporation.



--------------------------------------------------------------------------------

8. WITHHOLDING OF TAXES

If the Corporation shall be required to withhold any federal, state, local or
foreign tax in connection with exercise of this Option, it shall be a condition
to such exercise that the Optionee pay or make provision satisfactory to the
Corporation for payment of all such taxes. The Optionee may elect that all or
any part of such withholding requirement be satisfied by retention by the
Corporation of a portion of the shares purchased upon exercise of this Option.
If such election is made, the shares so retained shall be credited against such
withholding requirement at the fair market value on the date of exercise.

 

9. DISCLAIMER OF RIGHTS

No provision in this Option Agreement shall be construed to confer upon the
Optionee the right to be employed by the Corporation or any Subsidiary, or to
interfere in any way with the right and authority of the Corporation or any
Subsidiary either to increase or decrease the compensation of the Optionee at
any time, or to terminate any employment or other relationship between the
Optionee and the Corporation or any Subsidiary.

 

10. INTENTIONALLY LEFT BLANK.

 

11. COMPLIANCE WITH SECTION 409A OF THE CODE.

To the extent applicable, it is intended that this Option Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) do not apply to Optionee. This Option
Agreement and the Plan shall be administered in a manner consistent with this
intent, and any provision that would cause the Option Agreement or the Plan to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Corporation without the consent of the Optionee).

 

12. INTERPRETATION OF THIS OPTION AGREEMENT

All decisions and interpretations made by the Board or the Compensation
Committee thereof with regard to any question arising under the Plan or this
Option Agreement shall be binding and conclusive on the Corporation and the
Optionee and any other person entitled to exercise the Option as provided for
herein.

 

13. GOVERNING LAW

This Option Agreement shall be governed by the laws of the State of Delaware
(but not including the choice of law rules thereof).



--------------------------------------------------------------------------------

14. BINDING EFFECT

Subject to all restrictions provided for in this Option Agreement, the Plan, and
by applicable law relating to assignment and transfer of this Option Agreement
and the Option provided for herein, this Option Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

 

15. NOTICE

Any notice hereunder by the Optionee to the Corporation shall be in writing and
shall be deemed duly given (i) if mailed or delivered to the Corporation at its
principal office, addressed to the attention of Stock Plan Administration,
(ii) if electronically delivered to the e-mail address, if any, for Stock Plan
Administration or (iii) if so mailed, delivered or electronically delivered to
such other address or e-mail address as the Corporation may hereafter designate
by notice to the Optionee. Any notice hereunder by the Corporation to the
Optionee shall be in writing and shall be deemed duly given (i) if mailed or
delivered to the Optionee at Optionee’s address listed in the Corporation’s
records, (ii) if electronically delivered to the e-mail address, if any, for
Optionee listed in the Corporation’s records or (iii) if so mailed, delivered or
electronically delivered to such other address or e-mail address as the Optionee
may hereafter designate by written notice given to the Corporation.

 

16. SEVERABILITY

If one or more of the provisions of this Option Agreement is invalidated for any
reason by a court of competent jurisdiction, any provision so invalidated shall
be deemed to be separable from the other provisions hereof, and the remaining
provisions hereof shall continue to be valid and fully enforceable.

 

17. ELECTRONIC DELIVERY AND ACCEPTANCE

The Corporation may, in its sole discretion, decide to deliver any documents or
notices related to current or future participation in the Plan by electronic
means. By accepting or exercising this Option, electronically or otherwise,
Optionee hereby consents to receive such documents or notices by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Corporation or a third party designated
by the Corporation, including the use of electronic signatures or click-through
acceptance of terms and conditions or other electronic means such as an e-mail
acknowledgement.

 

18. ENTIRE AGREEMENT; ELIGIBILITY

This Option Agreement and the Plan together constitute the entire agreement and
supersedes all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. Except for amendments
to the Plan incorporated into this Option Agreement by reference pursuant to
Section 2 above, neither this Option Agreement nor any



--------------------------------------------------------------------------------

term hereof may be amended, waived, discharged or terminated except by a written
instrument signed by the Corporation and the Optionee; provided, however, that
the Corporation unilaterally may waive any provision hereof in writing to the
extent that such waiver does not adversely affect the interests of the Optionee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof. In the event that it is determined that the Optionee was not eligible to
receive this Option, the Option and this Option Agreement shall be null and void
and of no further effect.

This Option Agreement will be deemed to be signed by the Corporation and
Optionee upon Optionee’s acceptance of the Notice of Grant of Stock Options
attached as Schedule A.